Citation Nr: 1219496	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  07-09 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to increased evaluation for low back strain, evaluated as 20 percent disabling from December 14, 2004 to July 6, 2009, and as 40 percent disabling from July 7, 2009. 

2. Entitlement to increased evaluation for bronchial asthma, evaluated as 30 percent disabling prior to June 29, 2007, and as 60 percent disabling from that date. 

3. Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to November 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2005 and November 2005 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, assigned a 20 percent evaluation for the Veteran's back disability effective December 14, 2004, and continued a 30 percent evaluation for the Veteran's bronchial asthma.  Since that time, the RO granted a 40 percent evaluation for the Veteran's back disability effective July 7, 2009.  The RO also assigned a 60 percent evaluation for the Veteran's bronchial asthma effective June 29, 2007. 

In March 2008, the Veteran requested a hearing before the Board.  The Veteran subsequently withdrew his request in April 2009.  38 C.F.R. § 20.704(e). 

In April 2009, the Veteran testified at a personal hearing at the RO.  The hearing transcript is of record. 

The Board remanded the appeal in May 2010 for additional development.  

A review of the Virtual VA paperless claims processing system does not show any pertinent records that are not currently associated with the claims folder.  

During the pendency of the appeal, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a)(2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

As discussed below, there is evidence of unemployability, the Veteran is presumed to be seeking the highest rating possible, and there is evidence of a medical disability.  Thus, given the evidence of a medical disability, the claim for the highest rating possible, and evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice and the issue is properly before the Board as part of the appeal for an increased rating for a service connected low back and asthma disabilities. 

As explained below, the current evidence is sufficient to warrant an award of TDIU.  A TDIU is provided where the combined schedular evaluation for service connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).  A TDIU is considered a lesser benefit than the 100 percent rating, and since total schedular ratings are available for the increased ratings claims, these claims remain on appeal.  VAOPGCPREC 6-99; 64 Fed. Reg. 52,375 (1999). 

The issues of increased ratings for low back and asthma disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran meets the percentage requirements for the grant of TDIU and the medical evidence shows that his service connected low back disability prevents him from engaging in gainful employment for which he otherwise would have been qualified. 



CONCLUSION OF LAW

The criteria for TDIU are met. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.340, 4.16 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is granting TDIU, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

The RO denied an award of TDIU in July 2009, and the Veteran did not appeal.  Nonetheless, increased rating claims remain on appeal, and the Veteran continues to be unemployed.  Under the Court's holding in Rice as explained above, the Board finds the issue of TDIU is currently raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.  Marginal employment shall not be considered substantially gainful employment.  Id.; Moore v. Derwinski, 1 Vet. App. 356 (1991). In adjudicating a TDIU claim, the central inquiry is, "whether the Veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).   

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 

The Veteran is currently service connected for the following disabilities: bronchial asthma, rated as 60 percent disabling; and low back strain rated as 40 percent disabling; in addition to several noncompensable disabilities.  His current overall rating is 80 percent.  He meets the schedular criteria in 38 C.F.R. § 4.16(a). 

In February 2005, the Veteran's physician signed a certification of disability for tax exclusion by the state of North Carolina.  It certified that the Veteran was totally and permanently disabled as to preclude any gainful employment.     

In March 2007, the Veteran's private physician stated that service connected asthma/ bronchitis prevented the Veteran from working outside and limited his capacity to work indoors.  

During the June 2007 VA respiratory examination, the examiner stated that the Veteran's service connected asthma posed significant occupational impairment.  She stated that dyspnea and fatigue interfered with the Veteran's part time job.  

At the April 2009 RO hearing, the Veteran stated that he could no longer work full time due to service connected asthma and low back disabilities.  He desired to be employed full time.  He reported taking three morphine pills per day.  

In July 2009, a VA examiner issued a medical opinion as to the Veteran's employability.  He noted that the Veteran was an engineer and his occupational duties included both administrative and field work.  He commented that the Veteran's respiratory disability would not preclude such employment.  However, the Veteran could not perform any field duties due to his back disability.  

A June 2010 VA respiratory examination report showed that the Veteran had limited part time employment where he only worked four hours per week.  

In September 2010, Dr. J.J. noted that the Veteran had severe back pain with most activities.  He commented that the Veteran's current level of medication (i.e. three 60 milligram doses of morphine per day) for back pain relief would preclude employment.  VA treatment records through April 2011 suggest that the Veteran continues to consume the same amount of medication.  

Overall, the record reflects that the Veteran's service connected low back and asthma disabilities preclude gainful employment consistent with his occupation experience and education.  See June 2007 VA examination, July 2009 VA opinion, and Dr. JJ's September 2010 letter.  Although the Veteran works part time, the evidence does not suggest that he earns more than marginal wages.  See April 2009 RO hearing; June 2010 VA examination report.  In this instance, an award of TDIU is warranted.  38 C.F.R. § 4.16(a).     


ORDER

Entitlement to a TDIU is granted.


REMAND

The Veteran has a right to VA compliance with Board remand instructions.  The Board is obligated to ensure compliance with remand instructions.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

The May 2010 remand instructed the RO/AMC to request North Carolina disability benefits records.  The record does not show that any action has been undertaken to determine if the Veteran has ever applied for state disability benefits and if so, the medical records used in determining his eligibility.  Additional development as directed in the instructions below is necessary to reflect compliance with the May 2010 remand.  See id.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate North Carolina disability benefits agency to determine if the Veteran has ever applied for North Carolina disability benefits, and if so, request the medical records used in making their benefits determination.  

Document all responses from any agency contacted, including negative responses.  If any records cannot be located provide notice to the Veteran and his representative.  

2.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


